Citation Nr: 0734333	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-35 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION


Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD


A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1967 to March 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
decision of the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that denied a service connection 
claim for post-traumatic stress disorder.

An August 2007 statement from the veteran raises the issue of 
service connection for hypertension as secondary to exposure 
to Agent Orange.  Since this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.
  
FINDING OF FACT

On October 5, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he intended to withdraw his appeal seeking 
service connection for post-traumatic stress disorder; there 
is no question of fact or law remaining before the Board in 
this matter.
  
CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; the Board has no further 
jurisdiction in the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2007).
  
REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§  5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in 
the instant case.  However, given the veteran's expression of 
intent to withdraw his appeal, further discussion of the 
impact of the VCAA is not necessary.

B.	Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In a written statement received by the Board on October 5, 
2007, the veteran, through his authorized representative, 
withdrew his appeal seeking service connection for post-
traumatic stress disorder.  Hence, there is no allegation of 
error of fact or law for appellate consideration on this 
claim.  Accordingly, the Board does not have jurisdiction to 
consider an appeal in this matter.
  
ORDER

The appeal seeking service connection for post-traumatic 
stress disorder  is dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


